McRAE, P.J.,
dissenting:
¶ 9. I am deeply concerned about the path this Court embarks upon by publishing this opinion several months after having decided not to publish it and having jurisdiction terminated in March of this year. In doing so, we are heading down a course with no discernable stopping point. Our only guideline in this matter is the precedent of this Court. If we disregard it, without further guidelines, it is suddenly unclear how long a case may be finalized before we are prevented from returning to it and publishing an opinion. Accordingly, I dissent to the publication of this opinion.
¶ 10. When a case is decided by order, there is no mandate, and the judgment becomes final as soon as the order is issued. When an opinion is written, a mandate is issued 21 days later or 7 days after the denial of a timely motion for rehearing. See M.R.A.P. 41(a). Only then does the decision become final. This case became final in March, 2001, and at that time we decided not to publish it, instead issuing an order determining the matter.
¶ 11. Without any formal pleadings being filed or notification given to any of the litigants or an opportunity given to the litigants to respond, we now want to publish. When we decided this case by order, we impliedly stated that the matter was final. At that time, we did not say there would be a forthcoming opinion to be published later, and I do not think it appropriate to publish one now as an afterthought and after it has left our jurisdiction.
¶ 12. I am concerned that we are, of our own initiative, waiving our precedent and now publishing this case several months after it has been finalized. Having now discarded that, one can only wonder how long a case can be out of the bosom of this Court and have an opinion published on it at a later date. Will it be six months? A year? Or later? I have strong concerns about where we are heading by doing this. I therefore dissent to the publication of this opinion.
EASLEY, J., JOIN THIS OPINION.